Appeal from an order of the Supreme Court, Allegany County (James E. Euken, A.J.), entered December 6, 2004. The order, among other things, granted the petition seeking a dissolution of a farm partnership pursuant to the terms of the partnership agreement.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Scudder, RJ., Hurlbutt, Gorski, Centra and Lunn, JJ.